DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-4445705 (DE’705).

Re: claim 16.  DE’705 shows in figures 1 and 2 shock absorber for a vehicle, comprising;
a damper body having an outer tube 3 and an inner tube 19 wherein the inner tube is
arranged at least partly inside the outer tube as shown,
a main piston arrangement 7 arranged in the inner tube dividing the inner tube into a
first volume 13 and second volume 11 and configured to regulate a damping fluid flow
between the first and second volumes,
a first electrical continuously controlled valve or slide valve associated with solenoid 33 or 35 fluidly connected to the first volume 13 of
the inner tube and configured to control the damping fluid flow during a compression
stroke,
a second electrical continuously controlled valve or slide valve associated with the other of solenoid 33 or 35 fluidly connected to the second
volume 11 of the inner tube and configured to control the damping fluid flow during a
rebound stroke,
a fluid reservoir 17 for holding a pressurized gas, comprising a pressurizing piston 15
separating the pressurized gas from the damping fluid and exerting a pressure on the
damping fluid,

wherein the shock absorber further comprises
a communication member 23 arranged to fluidly connect the pressurizing piston with the
low-pressure side of each of the first and second electrical continuously controlled
valves,
a first passive regulating valve 49 or 51 fluidly arranged between the pressurizing piston and
one of the first or second electrical continuously controlled valves or one of the valves associated with one of solenoids 33 and 35, and
wherein the fluid reservoir 17 is co-axially arranged relative the damper body as shown.
	Re: claim 17. DE’705 shows in figures 1 and 2 the shock absorber further comprising a second passive regulating valve the other of 49 and 51 arranged downstream of the other one of the first or second electronic continuously controlled valve or the other of the valves associated with one of solenoids 33 and 35 and upstream of the pressurizing piston 15.
	Re: claim 18.  DE’705 shows in figures 1 and 2 the limitation wherein the first electrical continuously controlled valve and the second electrical continuously controlled valve or the slide valves associated with solenoids 33 and 35 are arranged in an active valve housing 27 being radially displaced relative the damper body as shown.
	Re: claim 19.  DE’705 shows in figures 1 and 2 the limitation wherein the communication member 23 comprises a fluid communication chamber extending along the longitudinal extension of the active valve housing 27 so as to fluidly connect the first electrical continuously controlled valve, the second electrical continuously controlled valve and the pressurizing piston. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102016206595 (DE’595) in view of DE’705.
Re: claim 23.  DE’595 shows in figures 1-3 a shock absorber for a vehicle, comprising;
a damper body having an outer tube 9 and an inner tube 3 wherein the inner tube is
arranged at least partly inside the outer tube as shown,
a main piston arrangement 7 arranged in the inner tube dividing the inner tube into a
first volume 39 and second volume 37 and configured to regulate a damping fluid flow
between the first and second volumes,
a first electrical continuously controlled valve 33 or 35 fluidly connected to the first volume 39 of
the inner tube and configured to control the damping fluid flow during a compression
stroke,
a second electrical continuously controlled valve the other of 33 or 35 fluidly connected to the second
volume 37 of the inner tube and configured to control the damping fluid flow during a
rebound stroke,
a fluid reservoir 49 for holding a fluid, comprising a pressurizing piston or unlabeled piston shown to the right of the end of the lead arrow of 49 in figure 1,
separating the fluid from the damping fluid and exerting a pressure on the
damping fluid,

wherein the shock absorber further comprises
a communication member 57 arranged to fluidly connect the pressurizing piston with the
low-pressure side of each of the first and second electrical continuously controlled
valves 35 and 33,
a first passive regulating valve 71 or 73 fluidly arranged between the pressurizing piston and
one of the first or second electrical continuously controlled valves or one of the valves 35 and 33, and
wherein the fluid reservoir 49 is radially displaced relative the damper body as shown, but is silent with regards to the fluid held in the fluid reservoir being a pressurized gas.
	DE’705 teaches in figure 1 and in the paragraph under the brief description of drawings starting with “Fig. 1 shows a damper 1 in general view” the limitation of a fluid reservoir 17 holding a pressurized gas within element 17.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid reservoir of DE’595 to have held pressurized gas, in view of the teachings of DE’705, to efficiently compensate for the displacement of the piston rod within the damper body. 
	Re: claim 24.  DE’595, as modified, teaches in figures 1-3 of DE’595 a second passive regulating valve the other of 71 and 73 arranged downstream of the other one of the first or second electronic continuously controlled valve or the other of elements 35 and 33 and upstream of the pressurizing piston within element 49.
	Re: claim 25.  DE’595, as modified, teaches in figures 1-3 of DE’595 the limitation wherein the first electrical continuously controlled valve 33 or 35 and the second electrical continuously controlled valve the other of 33 and 35 are arranged in an active valve housing being radially displaced relative to the damper body as shown in figure 1.
	Re: claim 26.  DE’595, as modified, teaches in figures 1-3 of DE’595 the limitation wherein the communication member or particularly the portion of element 57 extending between element 49 and 31 is arranged as a connecting member arranged between the fluid reservoir 49 and the active valve housing 31.
	Re: claim 27.  DE’595, as modified, teaches in figures 1-3 of DE’595 the limitation wherein the communication member 35 comprises an aperture shown to the left of the end of the lead line of 57 at the interface between elements 31 and 49 extending along the longitudinal extension of the active valve housing 31, so as to fluidly connect the first electrical continuously controlled valve, the second electrical continuously controlled valve, and the pressurizing piston within element 49.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re: claims 20 and 21.  The phrase “the main damper body” is indefinite.  It is unclear to the Examiner whether the main damper body is intended to be the same or different from the earlier recited damper body which was simply recited as “a damper body” not --a main damper body--. The remaining claim is indefinite due to its dependency from an indefinite claim.
Allowable Subject Matter
Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent and patent applications: 2016/0160955 to Yu et al., 7607522 to Nygren et al., EP-2410203, 2005/0061591 to Deferme, DE-10260394, EP-1306574, and DE-19540049 teach the use of similar shock absorbers having inner and outer tubes, a fluid reservoir, and valves to achieve shock absorption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 28, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657